



Exhibit 10.45




Board of Directors' Compensation


Board of Directors for the 2019-2020 term:
Chairperson of the Board
$450,000


Audit Committee Chair
300,000


Audit Committee Member
275,000


Compensation Committee Chair
290,000


Compensation Committee Member
265,000


Investment and Capital Committee Chair
290,000


Investment and Capital Committee Member
265,000


New Director without a committee assignment
265,000


Nominating and Governance Committee Chair1
20,000


Nominating and Governance Committee Member1
15,000



1 Each member of the Nominating and Governance Committee has a primary
assignment on one of the other Committees and receives additional compensation
for service in these positions.





